Rodriguez v Dairyland HP, LLC (2020 NY Slip Op 01309)





Rodriguez v Dairyland HP, LLC


2020 NY Slip Op 01309


Decided on February 25, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 25, 2020

Renwick, J.P., Mazzarelli, Moulton, González, JJ.


11135 23789/16E

[*1] Efrain Rodriguez,	 Plaintiff-Appellant,
vDairyland HP, LLC, Defendant-Respondent.


Law Office of Ryan S. Goldstein, PLLC, Bronx (Ryan Seth Goldstein of counsel), for appellant.
Weber Gallagher Simpson Stapleton Fires & Newby LLP, New York (Shawn D. Wagner of counsel), for respondent.

Order, Supreme Court, Bronx County (Fernando Tapia, J.), entered March 4, 2019, which granted defendant's motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The motion court correctly determined that plaintiff's claims against defendant are barred by Workers' Compensation Law § 11 (see Morato-Rodriguez v Riva Constr. Group, Inc., 88 AD3d 549 [1st Dept 2011]; Hernandez v Sanchez, 40 AD3d 446, 447 [1st Dept 2007]). Whether plaintiff was employed by nonparties Chef's Warehouse (CW) or Dairyland USA Corp. (USA) at the time of the accident, defendant demonstrated that it was the alter ego of both of those entities. Among other things, defendant and USA were wholly-owned subsidiaries of CW; defendant had no employees, was exclusively managed by USA, and had a common CEO with both CW and USA; and all three entities utilized common administrative, financial and insurance resources. Furthermore, CW procured and paid the premiums for all insurance policies, including workers' compensation benefits covering its subsidiaries, including USA and defendant (see Morato-Rodriguez 88 AD3d at 549).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 25, 2020
CLERK